Case 16-60366-6-dd       Doc 77    Filed 10/09/18 Entered 10/09/18 10:36:46            Desc Main
                                   Document     Page 1 of 2




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________
IN RE: Christine A. Ryan,                           Hearing Date: November 6, 2018
                                                    Hearing Time: 9:30 a.m.
                                                    Hearing Location: Southern Tier/Utica
                              Debtor.               Case No.16-60366
                                                           Chapter 13



  APPLICATION IN SUPPORT OF MODIFICATION PURSUANT TO 11 U.S.C. § 1329


Christine A. Ryan, by and through her attorney, Orville & McDonald Law, P.C., respectfully states:

       1.      The Debtor filed a Voluntary Petition for relief pursuant to Chapter 13 of the U.S.

Bankruptcy Code on March 18, 2016, in the U.S. Bankruptcy Court Northern District of New York.

       2.      The Debtor’s confirmation order provided for monthly payments of $200.00 for

six months then $600.00 for six (6) months then $900.00 for 12 months then $1,020.00 for 36 months

with repayment to unsecured creditors of 100%. The plan was then modified to payments of

$1,000.00 per month for the months of September through May and $1,500.00 per month for the

months of June through August of each year beginning in May, 2017. The modification kept the

percentage paid to properly filed unsecured Creditors at 100%. The plan was then again

modified to excuse missed payments and begin payments of $1,000.00 per month for four (4)

months beginning in February 2018 through May 2018 then $1,670.00 per month for five (5) months

beginning June 2018 through October 2018 then $1,000.00 per month for seven (7) months beginning

November 2018 through May 2019 then $1,650.00 per month for five (5) months beginning June

2019 through October 2019 then $2,075.00 for 17 months beginning in November 2019. The

modification kept the percentage paid to properly filed unsecured Creditors at 100%.
Case 16-60366-6-dd       Doc 77    Filed 10/09/18 Entered 10/09/18 10:36:46             Desc Main
                                   Document     Page 2 of 2


       3.      This modification is to excuse missed payments and begin making payments of

$1,800.00 per month for one (1) month in October 2018 then $200.00 per month for six (6)

months beginning November 2018 through April 2019 then $1,800.00 per month for six (6)

months May 2019 through October 2019 then $200.00 per month for six (6) months beginning

November 2019 through April 2020 then $1,800.00 per month for six (6) months beginning May

2020 through October 2020 then $200.00 for five (5) months beginning in November 2020

through March 2021. The percentage paid to properly filed general unsecured creditors will

remain at 100%.

       4.      This modification is supported by the fact that Debtor was able to rent out a

portion of her house but the tenant only stayed 3 months. Debtor’s business income decreases

significantly in the winter months. Debtor again expects to re-rent out a portion of her house.

       5. Unsecured Creditors will be receiving more money through this modified plan than

they would receive in a Chapter 7 Bankruptcy.

       WHEREFORE, it is respectfully requested that the plan be modified as indicated above.

Dated: 10/8/18                               Respectfully,
                                             ORVILLE & MCDONALD LAW, P.C.


                                             /s/Peter A. Orville
                                             Peter A. Orville
                                             Attorney for Debtor
                                             30 Riverside Drive
                                             Binghamton, NY 13905
                                             607-770-1007
